Citation Nr: 1813063	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-59 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disorder, to include Parkinson's disease and multiple system atrophy.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance

3.  Entitlement to SMC at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.S.
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the VA Regional Office (RO) in Denver, Colorado.  In January 2018, the Veteran testified at a videoconference hearing conducted before the undersigned; he waived RO review of new evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to SMC at the housebound rate being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2014 rating decision, the RO continued its previous denial of service connection for Parkinson's disease on the basis that there was no new and material evidence showing a current diagnosis.   

2.  Evidence received after the July 2014 denial relates to unestablished facts necessary to substantiate that claim of service connection and raises a reasonable possibility of substantiating that underlying claim.

3.  Resolving all doubt in the Veteran's favor, multiple system atrophy was incurred as a result of service.
4.  The Veteran's service-connected multiple system atrophy renders him nearly so helpless as to require the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The RO's July 2014 continued denial of service connection for Parkinson's disease is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

2.  Evidence received since the final July 2014 rating decision is new and material.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for multiple system atrophy have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for SMC based on the need for aid and attendance have been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the previously denied issue of service connection for a neurological disorder; is granting that underlying claim as well as entitlement to SMC based on the need for aid and attendance; and is remanding the issue of entitlement to SMC at the housebound rate, no discussion of VA's duties to notify and assist is necessary.


I. New and material evidence claim

A. Applicable laws and regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case (SOC).  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


B. Neurological disorder

Service connection for multiple system atrophy was initially denied in December 2009 because the evidence did not show that it was a compensable disability; service connection for Parkinson's disease was initially denied in November 2011 because the evidence did not show a confirmed diagnosis of Parkinson's disease.  A July 2014 rating decision continued the denial of service connection for Parkinson's disease because the evidence submitted was not new and material.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the July 2014 rating decision consisted of the Veteran's service treatment records (STRs), post-service treatment records, and VA examinations dated in February 2010 and July 2011.  Treatment records beginning in November 2007 showed symptoms suggestive of Parkinsonism, Parkinson-plus syndrome, or multiple system atrophy; Parkinson's disease was diagnosed in March 2009.  The 2010 VA examiner diagnosed the Veteran with Parkinsonism, likely multiple system atrophy, which they opined was a form of Parkinson's in the form of Parkinson's plus.  They further opined that it was within the diagnostic subclass of Parkinson's disease.  They also discussed the features that made multiple system atrophy most likely.  The 2011 examiner diagnosed the Veteran with multisystem atrophy with predominantly Parkinsonian like features.  A rationale for their diagnosis was provided.  As the claims folder did not definitively contain competent evidence of a diagnosis of Parkinson's disease, the RO denied the Veteran's petition to reopen the previously denied claim .  The Veteran did not appeal the RO's 2014 decision and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of service connection for Parkinson's disease was received prior to the expiration of the appeal period.  The November 2014 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service medical records, an October 2016 fee-based examination, a November 2016 VA medical opinion, a July 2017 VA physician's opinion, and the Veteran's testimony at his January 2018 hearing.  The 2016 fee-based examiner diagnosed the Veteran with Parkinson's disease; they clarified that he had Parkinson's with multiple system atrophy.  The November 2016 VA examiner opined that the Veteran had multiple system atrophy with Parkinsonian-like features, which is a separate disorder from idiopathic Parkinson's disease.  The July 2017 letter from the Veteran's treating neurologist shows that he has multiple system atrophy and that such is likely to be related to the Veteran's Agent Orange exposure.  

The evidence of record obtained since the November 2014 rating decision includes a diagnosis of Parkinson's disease, as well as a positive nexus opinion regarding multiple system atrophy.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a neurologic disorder, to include Parkinson's disease and multiple system atrophy.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The reopened claim will be further addressed below.

II. Service connection claim

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 .  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including Parkinson's disease, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  A claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

B. Neurological disorder

In this case, as evidenced in his December 2016 Notice of Disagreement, the Veteran has asserted that he has a neurological disorder due to exposure to herbicide agents.  Information received from the National Personnel Records Center (NPRC) in August 2009 confirms the Veteran's service in the Republic of Vietnam from 1972 to 1973.  Consequently, his exposure to herbicide agents is confirmed.  As alluded to above in reopening this claim, there is conflicting medical evidence as to what is the correct diagnosis for the Veteran's neurological disorder.  While treatment records have shown a diagnosis of Parkinson's disease, the opinions of the 2010, 2011, and 2016 VA examiners, as well as the opinion of the Veteran's neurologist in 2017, all support a finding that the correct diagnosis is multiple system atrophy.  The fee-based examiner's opinion, while initially diagnosing Parkinson's disease, shows that the Veteran also has multiple system atrophy.  In light of the thorough rationales provided by the examiners diagnosing the Veteran with multiple system atrophy, the Board concludes that the Veteran has multiple system atrophy.   

The July 2017 opinion from the Veteran's treating neurologist shows that the Veteran's multiple system atrophy is at least as likely to be related to exposure to Agent Orange.  A thorough rationale was provided.  The neurologist discussed a scientific advisory to VA regarding what diagnoses should be included in the presumptive category for Parkinson's disease.  They also discussed the fact that the pathological process seen in multiple system atrophy involves the same toxic protein accumulation observed in Parkinson's disease.  There are no other opinions regarding the etiology of the diagnosed multiple system atrophy.  Given the rationale in support of their opinion, and as such is uncontradicted, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for multiple system atrophy.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

III.  SMC

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In this case, the evidence establishes that the Veteran's now service-connected multiple system atrophy renders him so helpless as to be in need of regular aid and attendance.  A March 2014 treatment record shows that the Veteran's mobility and independent functioning had been significantly affected by his neurological disorder.  A June 2016 examination for housebound status or permanent need for regular aid and attendance shows that the Veteran was unable to prepare his own meals; needs assistance in bathing and tending to other hygiene needs; requires nursing home care; requires medication management; and needs aids for locomotion.  It also shows that the diagnoses were multiple system atrophy and history of traumatic brain injury.  The Veteran's wife testified at the January 2018 hearing that he was placed in a nursing home in 2014.  Given the above, the evidence suggests that the Veteran's now service-connected multiple system atrophy has required his placement in a nursing home.  The 2016 examination indicates that the Veteran requires the need for regular aid and attendance based on his multiple system atrophy.  After resolving all doubt in the Veteran's favor, entitlement to SMC based on the need for regular aid and attendance is warranted.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  



ORDER

New and material evidence having been received, the claim for service connection for a neurological disorder, to include Parkinson's disease and multiple system atrophy, is reopened.  

Entitlement to service connection for multiple system atrophy is granted.

Entitlement to SMC based on the need for aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In this case, the ratings presently assigned to the Veteran's service-connected disabilities prior to the grant of service connection for multiple system atrophy do not meet the requirements for the housebound rate.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  As such, the Board concludes that a remand is necessary for ratings to be assigned to the Veteran's multiple system atrophy to determine if he meets the criteria for SMC at the housebound rate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran pertaining to his claim for SMC at the housebound rate.  

2.  Implement the grant of service connection for multiple system atrophy and assign a disability rating for this disability.

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, and if the determination remains necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


